                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


TINA BASNETT,
                                       HONORABLE JEROME B. SIMANDLE
                   Plaintiff,

     v.                                        Civil Action
                                            No. 18-4567 (JBS)
COMMISSIONER OF SOCIAL
SECURITY,
                                                  OPINION
                   Defendant.


APPEARANCES:

Richard Lowell Frankel, Esq.
BROSS & FRANKEL, PA
725 Kenilworth Avenue
Cherry Hill, NJ 08002
     Attorney for Plaintiff

Stephen M. Ball, Special Assistant U.S. Attorney
SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
300 Spring Garden Street, 6th Floor
Philadelphia, PA 19123
     Attorney for Defendant

SIMANDLE, District Judge:

I.   INTRODUCTION

     This matter comes before the Court pursuant to 42 U.S.C §

405(g) for review of the final decision of the Commissioner of the

Social Security Administration (“SSA”) denying the application of

Plaintiff   Tina     Basnett    (“Plaintiff”)   for   Social   Security

Disability Insurance (“SSDI”) benefits under Title II of the Social

Security Act, 42 U.S.C. § 401 et seq. Plaintiff, who suffers from

back, neck, and arm pain, carpal tunnel syndrome, obesity, and
other conditions, was denied benefits for the period of disability

from September 14, 2009, the alleged onset date of disability, to

December   31,     2014,     the   date       Plaintiff   was     last     insured.

Administrative     Law     Judge   (“ALJ”)      Marguerite      Toland    issued   a

written decision on June 1, 2016.

      In the pending appeal, Plaintiff contends that the ALJ’s

decision must be reversed and remanded on six grounds. To that

end, Plaintiff argues that the ALJ erred by: (1) rejecting and/or

failing to identify and explain the weight assigned to the opinions

of the treating sources of record; (2) formulating a Residual

Functional Capacity (“RFC”) that does not contemplate an eight-

hour workday or is otherwise incomplete; (3) failing to assign

appropriate limitations in Plaintiff’s RFC accounting for her

carpal tunnel syndrome; (4) finding Plaintiff’s mental health

issues non-severe at step two; (5) failing to pose a complete

hypothetical     to   the    vocational        expert;    and    (6)     improperly

discounting Plaintiff’s subjective complaints of pain. For the

reasons that follow, the Court will vacate the ALJ’s decision and

remand for further proceedings consistent with this Opinion.

II.   BACKGROUND

      A.   Procedural History

      Plaintiff protectively filed an application for SSDI benefits

on September 14, 2009, alleging a disability from February 14,

2009 through December 31, 2014, the date Plaintiff was last insured


                                          2
(hereinafter, “the Date Last Insured”).1 (R. at 17, 148.) The SSA

denied Plaintiff’s claim on March 20, 2010. (R. at 200-04.)

Plaintiff’s claim was again denied upon reconsideration on July

12, 2010. (R. at 149.) A hearing was held before ALJ Jonathan

Wesner on May 10, 2011. (R. at 105-48.) On June 9, 2011, ALJ Wesner

issued an opinion, denying benefits. (R. at 150-65.)

     Thereafter, Plaintiff filed a Request for Review of Hearing

Decision with the Appeals Council. (R. at 299.) On November 20,

2012, the Appeals Council granted Plaintiff’s request and remanded

the matter for further proceedings. (R. at 167-68.) A second

hearing was held before ALJ Wesner on April 9, 2013. (R. at 66-

104.) On May 9, 2013, ALJ Wesner issued another opinion denying

benefits. (R. at 170-93.) Plaintiff again timely filed a Request

for Review of Hearing Decision with the Appeals Council. (R at

299.) On December 16, 2014, the Appeals Council again granted

Plaintiff’s request for review and remanded the matter to a

different ALJ for further consideration of Plaintiff’s RFC and to



1 The SSDI benefits program “is similar to other insurance programs
in that, to qualify, a claimant must have coverage, i.e., be fully
insured, at the time of disability . . . [and] [t]he coverage
period for an individual extends to his date last insured, which
is the last day when he is eligible for [SSDI benefits].” Bulger
v. Berryhill, 2018 WL 4680267, at *4 (E.D. Pa. Sept. 28, 2018)
(citing 42 U.S.C. §§ 423(a) & (c); 20 C.F.R. §§ 404.101(a),
404.131(a)). “Under 20 C.F.R. § 404.131, [a claimant] is required
to establish that he became disabled prior to the expiration of
his insured status.” Matullo v. Bowen, 926 F.2d 240, 244 (3d Cir.
1990) (emphasis added).


                                3
obtain supplemental evidence from a vocational expert. (R. at 194-

97.)

       A third hearing was held before ALJ Marguerite Toland on July

23, 2015. (R. at 36-67.) ALJ Toland issued an opinion on June 1,

2016, denying benefits. (R. at 14-26.) Plaintiff again timely filed

a Request for Review of Hearing Decision (R. at 345-46) which the

Appeals Council denied on January 23, 2018. (R. at 1-5.) This

appeal timely follows.

       B.   Personal and Medical History

       Plaintiff was 40 years old on the alleged disability onset

date and 45 years old at the time of her third hearing before the

ALJ. (R. at 148.) She graduated from high school. (R. at 387.) For

more than twenty years, Plaintiff worked as an administrative

assistant and case coordinator in the home health care field. (R.

at 389.) She stopped working on February 27, 2009. (R. at 127-28.)

            1.     Plaintiff’s physical impairments and treatment

       Plaintiff    was   diagnosed   with   carpal   tunnel   syndrome   in

November 2007. (R. at 613; see also R. at 646-57.) Following a

motor vehicle accident on November 24, 2008, she also began to

experience back, neck, and shoulder pain. (R. at 110, 496-500.)

Thereafter,        she    attended    physical    therapy      at   Eastern

Neurodiagnostic Associates, P.C. three times per week, where she

primarily worked with James Ross, P.T. (R. at 516-553.)




                                      4
        Plaintiff began treating for her pain-related symptoms with

Dr. Steven J. Scafidi, M.D., on December 1, 2008. (R. at 578.)

According to Dr. Scafidi in his report of October 20, 2009,

Plaintiff initially visited with him daily, but those visits

dropped to once per week. (Id.) Dr. Scafidi assessed Plaintiff

with C4-C5 herniated disc, bilateral C5-C6 radiculopathy, right

shoulder impingement, reduced spinal ranges of motion, paraspinal

muscle spasms, and myofascial pain. (Id.) Dr. Scafidi noted that

these findings were supported by a cervical MRI showing the disc

damage, an EMG showing the nerve damage, and X-rays showing a

reversed cervical curvature. (Id.) He noted that over the year of

treatment with medication, physical therapy, chiropractic care,

and home rehabilitation, her response so far had been “Poor.”2

(Id.)

        On December 16, 2008, Plaintiff underwent a neurological

evaluation with Dr. Shiva Gopal, M.D. (R. at 513-15.) Dr. Gopal

reported    that   Plaintiff    suffered      from   “[t]raumatic   cervical

strain/sprain with radicular features, right greater than left”

and     “[p]ost-traumatic      lumbar       sprain/strain   with    clinical

radiculopathy, right greater than left.” (R. at 514.) Dr. Gopal

also noted that “[Plaintiff’s] injuries are acute and she needs to

continue with her current chiropractic care” and that “[s]he has



2    This last word, “Poor,” is somewhat obscured at the bottom of
the page of R. 578.

                                        5
prominent upper extremity radicular features which need evaluation

with EMG/nerve conduction studies.” (Id.) The following month,

Plaintiff underwent an EMG and Dr. Gopal diagnosed her with

bilateral acute C5-C6 radiculopathy. (R. at 509-10.)

        On February 17, 2009, Plaintiff was again evaluated by Dr.

Gopal,    who   opined    that    Plaintiff’s       electrodiagnostic          studies

“reveal the presence of a bilateral cervical radiculopathy and

rule out a lumber radiculopathy.” (R. at 505-06.) Dr. Gopal

recommended      that      Plaintiff        “have     a        course     of      soft

tissue/myofascial pain management in addition to chiropractic

care”     and   stated,    “[e]ventually,       I     believe      she    may     need

interventional pain management to the cervical region depending on

the response to her conservative care over the next four weeks.”

(R. at 506.)

        On October 20, 2009, Dr. Scafidi offered an opinion on

Plaintiff’s     functional       limitations.   (R.       at   578-83.)    In    this

opinion, Dr. Scafidi found that Plaintiff was limited to carrying

1-3 pounds, would be limited to less than two hours of standing or

walking in an eight-hour workday, and could sit for less than six

hours in an eight-hour workday. (R. at 579.) On February 26, 2010,

Dr. Scafidi offered a second opinion, this time stating that

Plaintiff suffered from moderate to severe pain in the entire

spine, shoulders, hips, arms, and legs, with motor weakness in her

extremities, as well as moderate to severe sensory loss in the


                                        6
affected areas. (R. at 589-92.) He also found reduced range of

motion and weakness in the shoulders and spine. (R. at 590-91.)

       On October 28, 2009, Mr. James F. Ross, a physical therapist

who had been treating Plaintiff for about seven months, offered an

opinion on Plaintiff’s functional limitations. (R. at 516-21.)

Having treated Plaintiff for several months, Mr. Ross opined, among

other things, that Plaintiff would be limited to less than two

hours of standing or walking in an eight-hour workday and less

than six hours of sitting in an eight-hour workday. (R. at 517.)

He further found that she had no capacity to push or pull, and

that her range of motion in the shoulder, cervical, and lumbar

spine were significantly reduced with muscle weakness. (R. at 517-

19.)

       Plaintiff began treating with John Waldron, D.O. in April

2010. (R. at 658-70.) In or around November 2010, Plaintiff visited

with Dr. Waldron two to three times per month for her pain-related

symptoms. (R. at 689.)

       Plaintiff visited with various physicians at Reconstructive

Orthopedics several times between late 2010 and early 2011. (R. at

646-657.) There, Plaintiff initially reported to Dr. James A.

Sanfilippo, M.D., that, since the November 2008 car accident, she

had been experiencing severe pain in the base of her neck, but

that recently the pain began to radiate to bilateral shoulders,

the anterior portion of her shoulders, and her upper triceps and


                                  7
deltoid areas. (R. at 650.) Dr. Sanfilippo “urged her to look

warily on anybody who wants to operate on her immediately for her

cervical spine given the normal MRI and normal x-rays,” and

referred her for further evaluation of her cervical spine. (R. at

651) The following week, Plaintiff was seen by Dr. Raymond Ropiak,

M.D., who noted, “I do believe she has pain but I am unsure as to

where it is coming from.” (R. at 649.) Dr. Ropiak gave her a

cortisone injection into the AC joint and recommended that she

continue physical therapy for six weeks. (Id.) At a follow-up

appointment on February 9, 2011, Dr. Ropiak diagnosed Plaintiff

with cervical strain with neuropathic pain and right AC joint

degenerative changes. (R. at 646.) He told Plaintiff, “I really do

not have much in the way of treatment for her shoulders as I do

not   believe    that   her   biggest       complaint   is   coming    from    the

shoulders,” and recommended that she follow up with a nonoperative

spine doctor, Dr. Andre W. Hu, for her complaints. (R. at 647.)

Plaintiff met with Dr. Hu on February 25, 2011. (R. at 656-57.)

According   to    Dr.   Hu,   “[g]iven        the   longstanding      nature    of

[Plaintiff’s] symptoms, I believe that this is now a chronic issue,

and her prognosis is that she is likely stable but not likely to

improve substantially into the foreseeable future,” and “I think

the goal of her rehabilitation at this point is to maintain and

improve her functionality, and give her palliative pain control.”

(R. at 657.)


                                        8
       Plaintiff underwent a Functional Capacity Evaluation with

James H. Rushmore, P.T., on February 10, 2011. (R. at 681-88.) In

this report, Mr. Rushmore wrote:

       [Plaintiff] demonstrated limitations in fine motor
       control and mobility/stability. Her performance does not
       meet her job requirements as reported due to limitations
       [in] static and dynamic activity. She performed at below
       a light material handling demand level with sitting,
       balance, and trunk mobility limitations.

(R. at 681.) Mr. Rushmore also found that Plaintiff would be

limited to only occasional (less than 1/3 of an eight-hour work

day)    sitting,     standing,       walking,       stair     climbing,      bending,

stooping, and overhead reaching, and that she could not squat,

crouch, crawl, or kneel at all. (Id.)

       On   March    1,     2011,       Plaintiff        visited     Advanced       Pain

Consultants, PA and Dr. Stephen Boyajian, M.D., assessed her with

displacement of cervical intervertebral disk, possible underlying

facet arthropathy. (R. at 678-69.) He advised Plaintiff to proceed

with intralaminar epidural steroid injections under fluoroscopic

guidance    and,    if    there    is    no     significant    change       after    the

injection,    to    “proceed      with   a      medial   branch     block    versus    a

transforaminal       epidural       steroid       injection        versus    cervical

discopathy.” (R. at 679.) On March 9, 2011, Plaintiff underwent an

interlaminar       epidural       steroid       injection     under    fluoroscopic

guidance at the C7-T1 interspace. (R. at 680.) on March 22, 2011,

Plaintiff followed up with Dr. Boyijian, who noted “there has been



                                            9
no significant improvement of her symptom complex.” (R. at 675.)

After    undergoing   an   updated   EMG   and   nerve   conduction   study,

Plaintiff followed up with Dr. Boyijian again, on April 12, 2011.

(R. at 671-62.) According to Dr. Boyijian, the EMG and nerve

conduction study “was reported as normal without any evidence of

radiculopathy, polyneuropathy or plexopathy.” (R. at 671.) He

opined that Plaintiff’s symptoms “are more likely myofascial in

nature and not emanating from the cervical spine intervertebral

bulges,” and recommended that Plaintiff follow up with Dr. Hu to

“work on the myofascial component to her symptom complex possibly

with some trigger point injections.” (Id.)

        On May 5, 2011, Dr. Waldron completed a Medical Source

Statement, in which he opined, among other things, that Plaintiff

was limited to walking one block without rest or severe pain, could

stand or walk for less than two hours in an eight-hour workday,

and would be able to sit for less than six hours in an eight-hour

workday. (R. at 696.) He also found that Plaintiff’s fatigue “is

present, such as to prevent [her] from performing normal, fulltime

work activities on a frequent . . . basis.” (R. at 699.) In an

April 4, 2013 Physician Update Form, Dr. Waldron opined that

Plaintiff was unable to perform any gainful activity on a regular,

sustained basis. (R. at 713.) Plaintiff continued to treat with

Dr. Waldron for her pain-related and other symptoms through at

least late May of 2015. (R. at 714-25, 734-67.)


                                     10
            2.    Plaintiff’s mental impairments and treatment

     Plaintiff treated for several years with Dr. John Waldron,

D.O., for anxiety, depression, and sleep disorder. (R. at 603-04,

667, 669, 716-20, 746-50.) In his May 5, 2011 Medical Source

Statement    described    above,      Dr.   Waldron    noted   Plaintiff’s

depression and anxiety and opined that Plaintiff’s depression, in

particular, was affecting her physical condition. (R. at 689-92.)

He indicated Plaintiff’s conditions of anxiety and depression,

coupled with her pain to prevent her from performing normal work

activities frequently. (R. at 690.)

     On July 7, 2010, Dr. J. Theodore Brown, Jr., Ph.D., conducted

a psychological consultative examination on Plaintiff. (R. at

627.) At the examination, Plaintiff reported that she experienced

insomnia due to constant pain and restlessness and stated that she

was depressed as a result of her medical condition and related

pain. (R. at 627-28.) He noted her medications included citalopram,

Lunesta, and Seasonique. (R. at 627.) Dr. Brown diagnosed Plaintiff

in 2010 with adjustment disorder with depressed features and pain

disorder associated with the general medical condition. (R. at

629.) He assigned Plaintiff a GAF score of 55-60. (Id.)

     On March 12, 2015, Dr. Robert J. Waters, Ph.D., conducted a

psychological consultative examination of Plaintiff. (R. at 768-

70.) At the examination, Plaintiff reported that she had been

experiencing     depression   since    2009,   that   her   depression   was


                                      11
“moderate . . . with medications but severe without medications,”

and that she was depressed “most days.” (R. at 768.) Dr. Waters

listed Plaintiff’s “Full Scale IQ” as 86, which he classified in

the “Low Average range when compared to same age peers.” (R. at

768-69.) Dr. Waters also noted that Plaintiff displayed anxiety by

shaking during the interview, and that Plaintiff had difficulty

sleeping, especially without medication. (R. at 769.) Based on his

examination,   Dr.   Waters   diagnosed   Plaintiff   with   adjustment

disorder with depressed mood, and opined that “[t]he combination

of her physical/medical conditions and to a lesser extent her

depression symptomology present her most significant obstacles to

adapting to a typical work environment.” (R. at 769-70.)

     C.   State Agency Consultants

     At the request of the State of New Jersey Department of Labor

and Workforce Development Division of Disability Determination

Services (“DDS”), orthopedic consultative examiner Dr. Nithyashuba

Khona, M.D., evaluated Plaintiff on January 8, 2010. (R. at 584-

88.) Plaintiff allegedly reported to Dr. Khona that she could not

stand or walk.3 (R. at 586.) Dr. Khona observed that Plaintiff




3    This may be a transcription error in Dr. Khona’s notes, as
Plaintiff has never elsewhere claimed she cannot stand or walk and
indeed she walked on her own, without assistance, throughout the
examination. Further, of all the medical and consultative reports
in this 770-page record, Dr. Khona’s report of this single
examination stands out as the only one detecting no orthopedic
manifestations of her injuries.

                                  12
could stand and walk and noted that Plaintiff’s “lower extremity

work up was negative.” (Id.) He examined her cervical area, noted

she had no complaints of neck pain, and found nothing unusual. (R.

at 585.)

      On March 20, 2010, Dr. Deogracias Bustos, M.D., a State agency

medical    consultant,   reviewed   Plaintiff’s   medical   records   and

assessed her physical residual functional capacity. (R. at 595-

602.) Dr. Bustos opined that Plaintiff could perform light work,

including sitting, standing, and walking about six hours per day,

and that Plaintiff could frequently lift 10 pounds and occasionally

lift 20 pounds. (R. at 596.)

      On February 11, 2013, orthopedic consultative examiner Dr.

Ronald Bagner, M.D., evaluated Plaintiff. (700-13.) His impression

was   that   Plaintiff    has   cervical   radiculopathy    and   lumbar

radiculopathy (R. at 701), but that she seems to have normal

flexion and range of motion in both her neck and lower back. (R.

at 700.) He noted she had pain from the cervical area radiating to

the lower back and left posterior thigh. (Id.) He opined that

Plaintiff could frequently lift and carry 10-20 pounds, sit, stand,

or walk for three hours at a time, could sit, stand, or walk for

five hours in an eight-hour workday, and could handle frequently

bilaterally. (R. at 704, 706.) He also opined that Plaintiff could

frequently climb stairs and ramps, balance, stoop, kneel, and




                                    13
crouch, but could only occasionally climb ladders or scaffolds and

crawl. (R. at 709.)

      D.     Plaintiff’s Statements and Activities

      In an Adult Function Report dated October 5, 2009, Plaintiff

indicated that her daily activities entail feeding and letting the

dog   out,   showering,   eating   breakfast,   resting   and   watching

television, doing laundry, checking email, eating lunch, napping,

and preparing or ordering dinner for her two kids and husband. (R.

at 400, 402.) Plaintiff reported that, due to pain in her arms,

neck, and shoulders, she had difficulty dressing, bathing, caring

for her hair, and shaving her legs. (R. at 401.) She also stated

that the pain keeps her awake and that she is only able to sleep

about three or four hours per night. (Id.) Plaintiff submitted a

second Adult Function Report on May 24, 2010, in which she stated

that there were no changes in her daily activities, but that she

had begun taking medication for depression. (R. at 454-55.)

      Plaintiff testified at three hearings between May 2011 and

July 2015. (R. at 33-147.)

      At the first hearing, on May 10, 2011, Plaintiff testified

that she tried to keep working for several months after the

November 2008 car accident, but that by the end of February 2009

she decided to quit her job due to pain in her neck and back. (R.

at 127-28.) Plaintiff described her neck and shoulder pain as

follows: “It radiated from my neck, down my arms. . . it varies


                                   14
from like a five sometimes to an eight, depending on what I do

that day.” (R. at 113.) She described the pain as constant and

testified that standing, sitting, and using her arms to do things

like household chores would cause her pain level to increase. (R.

at 114.) Plaintiff further stated that she received consistent

medication     and   chiropractic   care,   including   trigger   point

injections and physical therapy, but that she had not experienced

significant relief. (R. at 124-26.) She noted that she had been

told she was not a candidate for surgery. (R. at 126.)

        Regarding her daily activities, Plaintiff testified at the

first hearing that she could sit for maybe 30 or 40 minutes at a

time before the pressure and aching in her neck and back become

intolerable, and that she could walk about a block in 15 minutes.

(R. at 114-17.) She also testified that she does not sleep much at

night because of her need to constantly reposition, and that her

fatigue caused her to need naps during the day. (R. at 119-20,

124).

        Plaintiff’s husband, Patrick Neil Basnett, also testified

under oath at the first hearing. (R. at 129-34.) Mr. Basnett, who

had been sequestered during his wife’s testimony, explained that

his wife could no longer do the things she used to love, like

gardening. (R. at 129, 132-33.) He also testified that his wife no

longer slept through the night because of her pain and need to

readjust all night. (R. at 130.) Mr. Basnett further stated that


                                    15
his wife was “more emotional” and that “[t]hings get to her more

easily.” (R. at 131.)

        Plaintiff appeared for a second hearing before ALJ Wesner on

April    9,    2013.     (R.    at   66-104.)   At     this   hearing,    Plaintiff

testified, among other things, that she had not undergone surgery

and that she was still unable to return to work. (R. at 70-71.)

        On July 23, 2015, Plaintiff appeared at a third hearing before

ALJ Toland. (R. at 33-65.) Plaintiff testified that, due to

inactivity, she had gained approximately 30 pounds over the past

two years. (R. at 40.) She testified that she had problems driving,

specifically when backing up and turning her neck. (R. at 41.)

Plaintiff also stated that, since the time of ALJ Wesner’s second

opinion denying benefits, her hands had become worse, and that “my

hand twitches if I go to grab something.” (R. at 45.)

        Regarding her daily activities, Plaintiff again stated that

pain in her back limited her ability to sit, stand, and walk. (R.

at   50-57.)       She   also   testified      that    her    mental   impairments,

including her depression, had worsened, and that she was crying

every day and having trouble getting out of bed. (R. at 53.)

        E.    Vocational Expert Testimony

        During Plaintiff’s third hearing, ALJ Toland heard testimony

from Mary Morocco, a vocational expert. (R. at 58-64.) Based on

Plaintiff’s testimony, the vocational expert classified her past

work    as    an   administrative      clerk    (DOT    219.362-010),     which   is


                                          16
classified as a light and semi-skilled position at the SVP-4 level.

(R. at 59.) The ALJ first asked the vocational expert if a

hypothetical individual with the following characteristics would

be able to perform Plaintiff’s past relevant work:

     [L]imited to sedentary work as defined under the DOT.
     This individual can sit for up to six hours per day, but
     no more than one hour at a time and then would need to
     stand or shift positions for up to five minutes per hour
     while remaining on task; this individual can only
     occasionally   climb   ramps   and  stairs;   can   only
     occasionally stoop; this individual can perform no more
     than frequent handling.

(R. at 60.) The vocational expert opined that such an individual

could not perform Plaintiff’s past work “base[d] primarily on the

exertional limitations.” (R. at 60.)

     The ALJ asked whether there are any jobs this hypothetical

individual could perform. (Id.) The vocational expert opined that

such an individual could perform the work of document preparer, of

which there are approximately 38,000 jobs in the national economy,

charge account clerk, of which there are approximately 196,000

jobs in the national economy, and greeter, of which there are

approximately 966,000 jobs in the national economy. (Id.) The ALJ

then asked if that same hypothetical individual were additionally

limited to no more than frequent handling, would it rule out any

of the three jobs the vocational expert had previously described.

(R. at 60-61.) The ALJ testified that such a limitation would rule

out all three jobs, but that this second hypothetical individual



                                17
could still perform the work of a call out operator, of which there

are 51,000 jobs in the national economy, telephone quotation clerk,

of which there are approximately 960,000 jobs in the national

economy, and telephone solicitor, of which there are approximately

245,000 jobs in the national economy. (R. at 61.)

       The ALJ asked if it would rule out any of these jobs if the

hypothetical individual were limited to “low stress work,” which

the ALJ defined as “routine work that would not involve a fast

production pace or strict production quotas.” (R. at 60-61.) The

vocational expert testified that it would not. (R. at 60, 62.)

According to the vocational expert, for any of these jobs, no

employer would tolerate an employee being off task for more than

10% of the work day on a cumulative basis (R. at 62), nor would

any employer tolerate absenteeism more than twice a month. (R. at

63.)

       F.   ALJ Decision

       In a written decision dated June 1, 2016, the ALJ found that

Plaintiff was not disabled within the meaning of the Social

Security    Act   at   any   time   between   the   alleged   onset   date   of

disability and the Date Last Insured because, consistent with

Plaintiff’s age, education, work experience, and RFC, she was

capable of performing work as a callout operator or telephone

solicitor. (R. at 25.)




                                       18
     At the first stage of the five-step sequential evaluation

process, the ALJ determined that Plaintiff had not engaged in

substantial gainful activity since February 27, 2009 through her

date last insured of December 31, 2014. (R. at 17.)

     Next, at step two, the ALJ determined that Plaintiff had the

following “severe” impairments: history of cervical radiculopathy;

bulging disc at C5-C6; cervical, thoracic, and lumbosacral sprain;

carpal   tunnel      syndrome;   and   obesity.   (Id.)    The    ALJ    found

Plaintiff’s depression to be “non-severe” because it “does not

cause more than minimal limitations in [Plaintiff’s] ability to

perform mental work activities.” (R. at 18.) In reaching this

conclusion, the ALJ assigned great weight to the opinions of Dr.

Brown, Dr. Waters, and the State agency consultant, and also

considered    “the    four   broad   functional   areas   set    out    in   the

disability regulations for evaluating mental disorders and in

section 12.00C of the Listing of Impairments . . . known as the

‘paragraph B’ criteria.” (Id.) The ALJ also found that Plaintiff’s

“hand twitches” were “a symptom, and not a medical impairment.”

(R. at 19.)

     At step three, the ALJ concluded that none of Plaintiff’s

impairments or combination of impairments met or medically equaled

the severity of one of the listed impairments in 20 C.F.R. Part

404, Subpart P, Appendix 1, including those set forth in Listings

1.02, 1.04, and 11.14. (R. at 19-20.)


                                       19
        Between steps three and four, the ALJ determined that through

the Date Last Insured, Plaintiff possessed the RFC to perform

“sedentary work,” as defined in 20 C.F.R. § 404.1567(a), except

that:

        [Plaintiff] can sit up to six hours per day but no more
        than one hour at a time; and then would need to stand or
        shift positions for five minutes every hour while
        remaining on task. She can occasionally climb ramps and
        stairs. She can occasionally stoop. She can perform no
        more than frequent handling. She is limited to low stress
        work (defined as routine work that would not involve a
        fast production rate pace or strict production quotas).
        She would be off-task 5% of the workday, in addition to
        normal breaks, due to symptoms.

(R. at 20-21.) In determining Plaintiff’s RFC, the ALJ considered

“all symptoms and the extent to which these symptoms can reasonably

be accepted as consistent with the objective medical evidence and

other     evidence.”    (R.    at   21.)    Although    the   ALJ    found   that

Plaintiff’s impairments “could reasonably be expected to cause the

alleged    symptoms,”    she    concluded     that     Plaintiff’s   statements

“concerning the intensity, persistence and limiting effects of

these symptoms are not entirely credible for the reasons explained

in this decision.” (R. at 23.)

        In crafting the RFC, the ALJ analyzed the medical evidence in

the record with respect to each of Plaintiff’s impairments and

considered the opinions of various treating physicians and State

agency medical consultants. (R. at 21-23.) The ALJ assigned “great

weight” to the opinions of orthopedic consultative examiner Dr.



                                       20
Khona and the State agency medical consultants “to the extent that

they show that [Plaintiff] was not significantly limited by her

neck, shoulder, and back pain, consistent with the record as a

whole. (R. at 22.) The ALJ also gave “some weight” to the opinions

of the “treating physicians,” including Dr. Waldon, “as they do

indicate some limitation from [Plaintiff’s] physical impairments

as reflected in the medical record and in [Plaintiff’s] subjective

complaints.” (Id.) Notably, as discussed in Section IV.B.1, infra,

the   ALJ   never   explicitly    identified         the    medical    opinions      of

treating physician Dr. Scafidi, nor did she explain the weight

assigned to those specific opinions.

      Based    on   Plaintiff’s      RFC     and     the    vocational      expert’s

testimony from the September 2016 hearing, the ALJ found, at step

four, that Plaintiff was unable to perform her past relevant work

as an administrative clerk. (R. at 23-24.) At step five, the ALJ

determined that there exists a significant number of jobs in the

national economy that Plaintiff can perform, including those of

callout     operator   (51,000    jobs     in   the    national       economy)    and

telephone     solicitor   (245,000     jobs     in    the    national       economy).

Accordingly,     the   ALJ   found    that      Plaintiff     was     not    under   a

disability, as defined in the Social Security Act, from February

27, 2009 through December 31, 2014. (R. at 25.)




                                       21
III. STANDARD OF REVIEW

     This Court reviews the Commissioner's decision pursuant to 42

U.S.C.   §   405(g).     The   Court’s    review        is   deferential    to    the

Commissioner’s     decision,      and        the    Court      must    uphold     the

Commissioner’s     factual     findings      where      they   are    supported   by

“substantial evidence.” 42 U.S.C. § 405(g); see also Fargnoli v.

Massanari, 247 F.3d 34, 38 (3d Cir. 2001); Cunningham v. Comm’r of

Soc. Sec. Admin., 507 F. App’x 111, 114 (3d Cir. 2012). Substantial

evidence is defined as “more than a mere scintilla,” meaning “such

relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 400

(1971); see also Hagans v. Comm’r of Soc. Sec. Admin., 694 F.3d

287, 292 (3d Cir. 2012) (using the same language as Richardson).

Therefore,    if   the   ALJ’s   findings          of   fact   are    supported   by

substantial evidence, those findings bind the reviewing court,

whether or not it would have made the same determination. Fargnoli,

247 F.3d at 38. The Court may not weigh the evidence or substitute

its own conclusions for those of the ALJ. Chandler v. Comm’r of

Soc. Sec. Admin., 667 F.3d 356, 359 (3d Cir. 2011). Remand is not

required where it would not affect the outcome of the case.

Rutherford v. Barnhart, 399 F.3d 546, 553 (3d Cir. 2005).




                                        22
IV.    DISCUSSION

       A.        Legal Standard for Determination of Disability

       In       order    to   establish     a    disability        for    the   purpose   of

disability        insurance        benefits,     a    claimant     must    demonstrate     a

“medically determinable basis for an impairment that prevents him

from engaging in any ‘substantial gainful activity’ for a statutory

twelve-month period.” Plummer v. Apfel, 186 F.3d 422, 426 (3d Cir.

1999); 42 U.S.C. § 423(d)(1). A claimant lacks the ability to

engage in any substantial activity “only if his physical or mental

impairment or impairments are of such severity that he is not only

unable to do his previous work but cannot, considering his age,

education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy.”

Plummer, 186 F.3d at 427–428; 42 U.S.C. § 423(d)(2)(A).

       The Commissioner reviews claims of disability in accordance

with the sequential five-step process set forth in 20 C.F.R. §

404.1520. In step one, the Commissioner determines whether the

claimant currently engages in “substantial gainful activity.” 20

C.F.R.      §    1520(b).       Present    engagement       in   substantial      activity

precludes an award of disability benefits. See Bowen v. Yuckert,

482    U.S.       137,    140    (1987).    In       step   two,    the    claimant   must

demonstrate that the claimant suffers from a “severe impairment.”

20    C.F.R.      §     1520(c).    Impairments        lacking     sufficient     severity

render the claimant ineligible for disability benefits.                                   See


                                                23
Plummer, 186 F.3d at 428. Step three requires the Commissioner to

compare medical evidence of the claimant’s impairment(s) to the

list of impairments presumptively severe enough to preclude any

gainful activity. 20 C.F.R. § 1520(d). If a claimant does not

suffer from a listed impairment or its equivalent, the analysis

proceeds to steps four and five. Plummer, 186 F.3d at 428. Between

steps three and four, the ALJ determines the claimant’s RFC. 20

C.F.R. § 404.1545. Step four requires the ALJ to consider whether,

based on his or her RFC, the claimant retains the ability to

perform past relevant work. 20 C.F.R. § 1520(e). If the claimant’s

impairments render the claimant unable to return to the claimant’s

prior occupation, at step five the ALJ will consider whether the

claimant possesses the capability to perform other work existing

in   significant   numbers   in   the   national   economy,   given   the

claimant’s residual functional capacity, age, education, and work

experience. 20 C.F.R. §§ 1520(g), 404.1560(c).

      B.   Analysis

      Plaintiff argues that the ALJ erred by: (1) rejecting and/or

failing to identify and explain the weight assigned to the opinions

of the treating sources of record; (2) formulating a Residual

Functional Capacity (“RFC”) that does not contemplate an eight-

hour workday or is otherwise incomplete; (3) failing to assign

appropriate limitations in Plaintiff’s RFC accounting for her

carpal tunnel syndrome; (4) finding Plaintiff’s mental health


                                   24
issues non-severe at step two; (5) failing to pose a complete

hypothetical      to     the   vocational    expert;   and   (6)     improperly

discounting Plaintiff’s subjective complaints of pain. The Court

agrees that the ALJ erred by failing to identify and adequately

explain the weight assigned to the opinions of the treating sources

of record, including the opinions of Dr. Scafidi, and, relatedly,

that the ALJ’s formulation of the RFC does not properly contemplate

an eight-hour work day or is otherwise incomplete.4

            1.      The ALJ erred by not adequately explaining her
                    dismissal of the opinions of Dr. Scafidi

       In reaching her conclusion that Plaintiff was capable of

performing the RFC set forth in the ALJ’s decision, the ALJ weighed

the    opinions     of     several   medical    professionals,        including

Plaintiff’s “treating physicians.” (R. at 22.) The ALJ named Dr.

Waldron as one of those “treating physicians” and explained some

of her reasons for discounting Dr. Waldron’s opinions. (Id.) But

the ALJ did not explicitly identify treating physician Dr. Scafidi

by name, nor did she explain the weight assigned to any of his

opinions. (Id.) The ALJ also did not identify or weigh the opinions

of    Plaintiff’s      treating   physical   therapists.     (Id.)    Plaintiff

argues that the ALJ erred in formulating Plaintiff’s RFC by




4    Because remand is necessitated on these two grounds, the Court
need not reach Plaintiff’s remaining arguments. On remand, the
Court invites the ALJ to fully consider and/or address Plaintiff’s
other concerns.

                                       25
rejecting and/or failing to adequately explain her decision to

discount those medical opinions. (Pl.’s Br. at 17-19.) The Court

finds that the ALJ erred in her consideration of Dr. Scafidi and

other treating sources, especially including Dr. Waldron, who had

longer-term   familiarity   with   Plaintiff’s   physical   and   mental

health conditions; and will remand on this basis.5

     The Court is mindful that “the ALJ — not treating or examining

physicians or State agency consultants — must make the ultimate

disability and RFC determinations.” Chandler, 667 F.3d at 361; see

also 20 C.F.R §§ 404.1527(e)(1). Furthermore, while an ALJ must

consider the opinions of treating physicians, “[t]he law is clear



5    With respect to Dr. Waldron, the Court finds that, unlike Dr.
Scafidi, the ALJ at least mentioned she was discounting his
opinions. (R. at 22.) On remand, however, the Court invites the
ALJ to reassess Dr. Waldron’s opinions, including that Plaintiff’s
fatigue “is present, such as to prevent [her] from performing
normal, fulltime work activities on a frequent . . . basis” (R. at
699), and that Plaintiff was unable to perform any gainful activity
on a regular, sustained basis. (R. at 713.)

Plaintiff also argues that the ALJ failed to properly consider the
treatment notes and opinions of Plaintiff’s physical therapists,
Mr. Ross and Mr. Rushmore. (Pl.’s Br. at 17-19.) But a physical
therapist is not an “acceptable medical source” to “provide
evidence to establish an impairment,” as defined in 20 C.F.R. §
416.913(a) and 20 C.F.R. § 404.1513(a). Instead, a physical
therapist's opinion is an “other source,” which “may be used to
show the severity of [a claimant's] symptoms and how it affects
[the claimant's] ability to work.” 20 C.F.R. § 404.1513(d).
Accordingly, “[s]tatements from a physical therapist are entitled
to consideration as additional evidence, but are not entitled to
controlling weight.” Hatton v. Comm'r of Soc. Sec. Admin., 131 F.
App'x 877, 878 (3d Cir.2005) (citing 20 C.F.R. § 404.1513(d)).
Thus, the ALJ did not err in considering the physical therapists’
treatment notes and not affording them controlling weight.

                                   26
. . . that the opinion of a treating physician does not bind the

ALJ on the issue of functional capacity” where it is not well

supported or there is contradictory evidence. Chandler, 667 F.3d

at 361 (alteration in original) (quoting Brown v. Astrue, 649 F.3d

193, 197 n.2 (3d Cir. 2011)); see also Coleman v. Comm'r. of Soc.

Sec. Admin., 494 F. App’x 252, 254 (3d Cir. 2012) (“Where, as here,

the opinion of treating physician conflicts with that of a non-

treating, non-examining physician, the ALJ may choose whom to

credit but cannot reject evidence for no reason or for the wrong

reason.”) (quoting Morales v. Apfel, 225 F.3d 310, 317 (3d Cir.

2000)).

     On the other hand, treating physicians' reports “should be

accorded great weight, especially ‘when their opinions reflect

expert judgment based on a continuing observation of the patient's

condition over a prolonged period of time.’” Plummer, 186 F.3d at

429. Moreover, “[s]ince it is apparent that the ALJ cannot reject

evidence for no reason or for the wrong reason, an explanation

from the ALJ of the reason why probative evidence has been rejected

is required so that a reviewing court can determine whether the

reasons for rejection were improper.” Cotter v. Harris, 642 F.2d

700, 706-07 (3d Cir. 1981) (internal citation omitted).

     As noted above, the ALJ did not explicitly identify treating

physician Dr. Scafidi by name, nor did she specifically explain

the weight assigned to any of his opinions. Instead, the ALJ


                                27
generally    noted    that,   “[f]rom    2009    through   2015,    treating

physicians   opined    that   [Plaintiff]       could   perform    less   than

sedentary work due to her pain and fatigue.” (Id.) (citing several

exhibits, including Dr. Scafidi’s treatment notes and opinions).

The ALJ then gave “some weight” to the opinions of “the treating

physicians” “as they do indicate some limitation from [Plaintiff’s

physical impairments as reflected in the medical record and in

[Plaintiff’s] subjective complaints.” (R. at 22.) But nowhere does

the ALJ mention Dr. Scafidi or discuss in any detail his opinions,

including, among other things, that Plaintiff would be limited to

less than six hours of sitting in an eight-hour workday. (R. at

579.) Dr. Scafidi’s opinion is plainly inconsistent with the ALJ’s

ultimate RFC determination that Plaintiff could sit for up to six

hours in an eight-hour workday. (R. at 20-21.) The ALJ, however,

has not provided any identifiable bases for rejecting Dr. Scafidi’s

opinions, which are consistent with those of treating physician

Dr. Waldron (see, e.g., R. at 696, 699, 713), nor has she cited

any specific contradictory medical evidence to account for this

discrepancy.

     This oversight requires remand for further consideration. On

remand, the ALJ must, at a minimum, fully evaluate the medical

opinions of Dr. Scafidi and other treating physicians, including

Dr. Waldron. If the ALJ determines that those medical opinions

should be discounted or rejected, the ALJ must cite “specific


                                    28
contradictory medical evidence that supports her decision for

doing so.” Ruberti v. Comm’r of Soc. Sec. Admin., 2017 WL 6492017,

at *8 (D.N.J. Dec. 19, 2017) (emphasis in original).

           2.    The ALJ’s formulation of Plaintiff’s RFC does not
                 contemplate an eight-hour workday or is otherwise
                 incomplete

     Plaintiff also argues, among other things, that the ALJ erred

by failing to contemplate an eight-hour workday in Plaintiff’s

RFC. (Pl.’s Br. at 19-20.) For the reasons discussed below, the

Court finds that the ALJ’s assessment of Plaintiff’s RFC does not

clearly account for an eight-hour workday and will remand for

clarification.

     The ALJ found at step two that Plaintiff suffered from several

“severe”   impairments,    including   a   history     of   cervical

radiculopathy, bulging disc at C5-C6, cervical, thoracic, and

lumbosacral sprain, carpal tunnel syndrome, and obesity (R. at

17), and determined between steps three and four that Plaintiff

possessed the RFC to perform “sedentary work,” as defined in 20

C.F.R. § 404.1567(a), except that:

     [Plaintiff] can sit up to six hours per day but no more
     than one hour at a time; and then would need to stand or
     shift positions for five minutes every hour while
     remaining on task. She can occasionally climb ramps and
     stairs. She can occasionally stoop. She can perform no
     more than frequent handling. She is limited to low stress
     work (defined as routine work that would not involve a
     fast production rate pace or strict production quotas).
     She would be off-task 5% of the workday, in addition to
     normal breaks, due to symptoms.

(R. at 20-21.)

                                 29
     Notably, this assessment of Plaintiff’s RFC does not include

any description of how long the Plaintiff could stand or walk or

what activity she would be capable of performing beyond those six

hours of sitting at one time. Even assuming that Plaintiff could

sit for up to six hours, was able to stand for five additional

minutes every hour for six hours (approximately 30 minutes), would

be off-task for 5% of the workday (approximately 24 minutes), and

took “normal breaks,” it is not clear the RFC accounts for a full

eight-hour workday, as required by SSR 96-8p. This is especially

so because, as Plaintiff argues, the ALJ never asked the vocational

expert   to   define   “normal   breaks.”   (Pl.’s   Br.   at   14-17.)

Accordingly, the Court will remand to give the ALJ an opportunity

to provide a more complete assessment of Plaintiff’s RFC.

V.   CONCLUSION

     For the foregoing reasons, the ALJ’s decision will be vacated

and the Court will remand for further proceedings. An accompanying

order will be entered.



March 26, 2019                         s/ Jerome B. Simandle
Date                                   JEROME B. SIMANDLE
                                       U.S. District Judge




                                  30
